Case: 13-10110     Date Filed: 08/09/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                  No. 13-10110
                              Non-Argument Calendar
                            ________________________

                 D.C. Docket No. 1:11-cr-00462-WSD-GGB-1




UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

GUADALUPE FLORES,
a.k.a. Guadalupe Salgado,

                                                             Defendant-Appellant.

                            ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (August 9, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 13-10110     Date Filed: 08/09/2013    Page: 2 of 3


      Guadalupe Flores appeals his 57-month sentence, imposed after he pled

guilty to the following charges: (1) conspiracy to possess with intent to distribute

heroin, cocaine, and methamphetamine; (2) possession with intent to distribute

cocaine; (3) possession with intent to distribute heroin; and (4) possession with

intent to distribute methamphetamine. 21 U.S.C. §§ 846, 841(a)(1). Flores argues

that his sentence, imposed at the top-end of the advisory guidelines range, placed

an undue burden on him and his family while accomplishing “very little” with

respect to the 18 U.S.C. § 3553(a) factors.

      We review sentences under a deferential abuse-of-discretion standard. Gall

v. United States, 552 U.S. 38, 41 (2007). A sentence must be both procedurally

and substantively reasonable, id. at 51, though only the latter is at issue in this

appeal. In terms of substance, the district court is required to impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes” set out in

§ 3553(a)(2). 18 U.S.C. 3553(a). Reversal is only warranted “if we are left with

the definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008) (quotations omitted). The

party challenging the sentence bears the burden of establishing unreasonableness.

United States v. Talley, 431 F.3d 784, 788 (11th Cir.2005).


                                           2
              Case: 13-10110     Date Filed: 08/09/2013    Page: 3 of 3


      Flores has not demonstrated that his 57-month total sentence was

substantively unreasonable. The sentence was supported by the § 3553(a) factors,

which the district discussed at length. The district court specifically cited to and

explained its consideration of Flores’s criminal history, the seriousness of the

instant offense, the need to provide criminal deterrence, and the need to avoid

sentencing disparities. Moreover, although Flores’s total sentence was at the top-

end of the applicable guidelines range, it nevertheless fell within that range and far

below the statutory maximum sentence of life imprisonment—indeed, the sentence

was well short of the mandatory-minimum prison term of 20 years. For these

reasons, we affirm Flores’s sentence as substantively reasonable.

      AFFIRMED.




                                           3